Exhibit 10.1

 

CONFIDENTIAL

 

RETIREMENT TRANSITION AGREEMENT

 

This Retirement Transition Agreement (“Agreement”) is made between CH2M HILL
Companies, Ltd. (“CH2M HILL”) and Nancy R. Tuor (“Mrs. Tuor”) to outline the
terms and conditions of Mrs. Tuor’s retirement transition from CH2M HILL. CH2M
HILL together with its subsidiaries and affiliated corporations, joint ventures,
and businesses are sometimes referred to collectively in this Agreement as “CH2M
HILL.”

 

In consideration of the promises and agreements herein contained, and for other
good and valuable consideration, the receipt and sufficiency of which is hereby
acknowledged by the parties, and intending to be legally bound, the parties
hereby agree as follows:

 

1.            Assignment to “Flex” Employment Status. Effective as of March 3,
2012 (the “Flex Assignment Date”), CH2M HILL shall assign Mrs. Tuor to a Flex
employment status for the period commencing on the Flex Assignment Date and
terminating on or before September 1, 2012 unless otherwise subsequently agreed
by the parties (“Retirement Transition Period”).

 

2.            Compensation and Benefits. In consideration of the covenants and
agreements set forth in this Agreement, CH2M HILL will provide to Mrs. Tuor the
following compensation, all of which is discretionary, less all tax and other
applicable withholdings, including those prescribed by the IRS, if any, for
supplemental income.

 

2.1                           Hourly Rate. Your rate of pay will be $144.23 per
hour. You will receive overtime pay in accordance with federal/state law.

 

2.2                           Stock Options. During the Retirement Transition
Period, all unvested stock options held by Mrs. Tuor, as of the Flex Assignment
date will continue to vest in accordance with the terms of the relevant Stock
Grant Agreements and will not be forfeited as of Mrs. Tuor’s retirement date, as
provided in those agreements.  All options, vested as of the Flex Assignment
Date and during the Retirement Transition Period, may be exercised by Mrs. Tuor
at any time during the Retirement Transition Period and for 90 days following
the termination of the Retirement Transition Period. All options that are
unvested at the end of the Retirement Transition Period shall terminate.

 

2.3                           Cash in Lieu of Unvested Stock Options. Mrs. Tuor
will receive a payment at the end o f the Retirement Transition Period equal to
the fair market value of her unvested stock options as of the August 31, 2012.

 

2.4                           Restricted Stock. All restricted stock grants held
by Mrs. Tuor, as of the Flex Assignment Date, will continue to be in effect
despite Mrs. Tuor’s retirement from CH2M HILL. All restrictions on Mrs. Tuor’s
outstanding restricted stock grants shall lapse at the end of the Retirement
Transition Period and become fully vested on that date.

 

2.5                           SERRP. The Flex Assignment Date has been
determined to constitute a Separation from Service within the meaning of the
CH2M HILL Supplemental Executive Retirement and Retention Plan (“SERRP”) and
Section 409A of the Internal Revenue Code.  Mrs. Tuor will be eligible to
receive the vested balance of her SERRP benefit payable to her based on her
distribution election that has been made and is on file per the SERRP. The
amount is estimated to be approximately $378,764.00. In addition to her vested
balance, the Compensation Committee of the CH2M HILL Board of Directors has
approved the full vesting and payment of the unvested balance under the SERRP.
The unvested balance is made up of the account balance as of Friday March 2,
2012 which is

 

TUOR WAIVER AND GENERAL RELEASE AGREEMENT

02/2012

 

1

--------------------------------------------------------------------------------


 

$1,172,225.00 plus the planned contributions to be made to Mrs. Tuor’s SERRP
through calendar year 2012 which is equal to $342.588 for a total estimated
unvested balance of $1,514,813.00.  The payments under the SERRP outlined above
will be made in accordance with the distribution election on file for Mrs. Tuor
and will be made no sooner than her retirement date under the SERRP which in no
event will be sooner than 6 months and one day after the end of the Retirement
Transition Period. The Compensation Committee of the CH2M HILL Board of
Directors also approved an additional retirement top off benefit estimated to be
$928,515.00. This cash payment will be made to Mrs. Tuor in a lump sum less
applicable taxes on or about April 25, 2013 or Mrs. Tuor’s 65th birthday.

 

2.6                          Financial Planning and Tax Consulting. Mrs. Tuor
will continue to receive services from Ayco for financial planning and tax
consulting services through 2013.

 

2.7                           Executive Physical Program. Mrs. Tuor will
continue to be eligible for participation in the Executive Physical Program
through calendar year 2012.

 

2               In consideration of the Compensation set forth in Paragraph 2,
Subparagraphs 2.2 to 2.6, together with the covenants, agreements and releases
set forth herein, Mrs. Tuor hereby releases and forever discharges CH2M HILL
Companies, Ltd., together with its affiliated companies, subsidiaries, and
Employee Benefit Plans and its respective present and former officers,
directors, employees, shareholders, agents, representatives, consultants,
insurers, plan administrators, trustees, fiduciaries, attorneys, successors and
assigns (individually and collectively “Releasees”) from any and all
liabilities, causes of action, torts, debts, claims and demands, in statuory
law, common law and/or in equity, known or unknown, fixed or contingent, which
Mrs. Tuor has, may have or claims or claimed to have, based upon or in any way
related to Mrs. Tuor’s employment with CH2M HILL, arising up to and including
the execution date of this Agreement.  This includes but is not limited to
claims for damages, wages or other relief arising under federal, state, or local
laws prohibiting employment discrimination and other unfair or unlawful
treatment, including, without limitation, Title VII of the Civil Rights Act of
1964, the Civil Rights Act of 1991, 42 U.S.C. Section 1981, the Age
Discrimination in Employment Act of 1967 (“ADEA”), the Americans with
Disabilities Act, the Older Workers Benefit Protection Act (“OWBPA”), the
Employee Retirement Income Security Act of 1974 (“ERISA”), the Lily Ledbetter
Fair Pay Act of 2009, the Family Medical Leave Act, and the Genetic Information
Nondisclosure Act of 2008. Mrs. Tuor acknowledges and agrees that this Agreement
is all-encompassing and universal and that no controversy remains or any basis
for any action, claim, relief, lawsuit, charge or complaint against any or all
of the Releasees exists after the execution of this Agreement. For purposes of
this Agreement, “Employee Benefit Plan” means any employee benefit plan, as
defined in ERISA Section 3(3), sponsored, or contributed to, by CH2M HILL or any
Releasee. Notwithstanding the proceeding, this release shall not preclude an
action to enforce benefits in which the Employee has become or will become
vested under ERISA as contemplated by this Agreement.

 

3               Legal Review; Sophisticated Parties; No changes.  Mrs. Tuor and
CH2M HILL acknowledge that this Agreement sets forth the entire understanding
between them. Neither party has relied upon any representation or statement with
respect to subject matter hereof, written or oral, not set forth in this
Agreement. This Agreement may not be changed orally, but only by a specific
written agreement signed by the party against whom enforcement of any waiver,
change, modification, extension, or discharge is sought.

 

2

--------------------------------------------------------------------------------


 

This Agreement is deemed to have been drafted jointly by the parties and any
uncertainty or ambiguity shall not be construed for or against any party based
upon attribution of drafting to any party.

 

Mrs. Tuor, by signing below, acknowledges that CH2M HILL has encouraged her to
review the legal effect and implications of this Agreement with an attorney and
carefully and thoroughly review the Agreement prior to signing. As a senior
executive and a sophisticated financially savvy party, Mrs. Tuor acknowledges
that she reviewed this Agreement and understands its terms and conditions.

 

5.            Unenforceability. In the event a particular provision of the
Agreement is declared invalid or unenforceable, the remaining provisions of the
Agreement will continue in full force and effect. This Agreement shall be
construed in all respects as if such invalid unenforceable provisions were
omitted.

 

6.            Governing Law; Dispute Resolution and Venue. The Parties agree
that this Agreement shall be construed and enforced in accordance with the laws
of the State of Colorado, without giving effect to any choice or conflict of
laws provision or rule that would cause the application of the domestic
substantive laws of any other jurisdiction. The parties agree that all disputes
with respect to this agreement shall be resolved through courts of competent
jurisdiction located in the State of Colorado.

 

7.            Waivers. Except as otherwise set forth herein, the waiver by
either party of any right under this Agreement or of any failure to perform or
breach by the other party hereto shall not be deemed a waiver of any other right
hereunder or of any other failure or breach by the other party whether of the
same or a similar nature or otherwise. No waiver shall be deemed to have
occurred unless set forth in a writing executed by or on behalf of the waiving
party. No such written waiver shall be deemed a continuing waiver unless
specifically stated therein, and each such waiver shall operate only as to the
specific term or condition waived and shall not constitute a waiver of such term
or condition for the future or as to any act other than that specifically
waived.

 

8.            Effectiveness of the Agreement. The Agreement shall be effective
as of the day that it is signed by John Madia, on behalf of CH2M HILL, and
Mrs. Tuor on her own behalf. To the extent that parties sign this Agreement on
different dates, the latest date of the two signatures shall be the effective
date.

 

IN WITNESSETH WHEREOF, the parties have executed this Agreement as provided
below.

 

CH2M HILL Companies, Ltd.

 

Nancy R. Tuor*

 

 

 

 

 

 

By:

/s/ John Madia

 

/s/ Nancy R.Tuor

 

Sr. VP and Chief HR Officer

 

 

 

 

 

 

Date:

6 March 2012

 

Date:

8 March 2012

 

--------------------------------------------------------------------------------

 

 

* Mrs. Tuor acknowledges that she has read and understands this Agreement, that
she signs it freely and voluntarily and after reasonable opportunity to consult
with an attorney of her own choosing.

 

3

--------------------------------------------------------------------------------

 